Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: Continuation filed Jun. 17, 2021.
Claims 9-15 are pending in the case. Claim 9 is independent claim.

Double Patenting
           The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 9-15 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 9-15 of U.S. Patent No. 11,068,147. 

Instant Application No. 17/350,005
U.S. Patent No. 11,068,147
9.  A computer-implemented method for 
sharing a digital asset across a 2plurality of displays, the method comprising: 



3receiving container metadata that is generated in response to a digital asset having a 4first size being placed at a first location within a first scaled workspace that is 5displayed, at least in part, on a first display coupled to a first device; 










6computing, based on the container metadata and a size associated with a second 7scaled workspace that is displayed, at least in part, on a second display 8coupled to a second device, a second location within the second scaled 9workspace and a second size for the digital asset; 



































10causing the second device to display the digital asset within the second scaled 11workspace at the second location and at the second size.  





















110. The computer-implemented method of claim 9, wherein computing 2the second location comprises: 3performing a multiplication operation between a percentage x coordinate included in 4the container metadata and a width of the second scaled workspace; and 5performing a multiplication operation between a percentage y coordinate included in 6the container metadata and a height of the second scaled workspace. 

 
111. The computer-implemented method of claim 9, wherein the digital 2asset is associated with reflowable content, and further comprising: 
3determining that a first dimension of a first viewport window associated with the first 4display is less than a second dimension of a second viewport window 5associated with the second display; 
6computing a first amount of the reflowable content based on the first scaled workspace; and   (This feature is shown in claim 9 of the Patent)2 of 4Docket No.: T00525-C1

causing the second device to re-display the first amount of the reflowable content within the second scaled workspace at the second location and at the second 10size.

  
112. (Original) The computer-implemented method of claim 11, wherein the first 2dimension comprises a vertical resolution associated with the first display expressed in 3pixels.  

113. (Original) The computer-implemented method of claim 9, wherein the digital 2asset is associated with reflowable content, and further comprising: 

3determining that a first dimension of a first viewport window associated with the first 4display is greater than a second dimension of a second viewport window 5associated with the second display; 6computing a first amount of the reflowable content based on the second scaled 7workspace; and 8causing the first device to re-display the first amount of the reflowable content within 9the first scaled workspace at the first location and at the first size.  



114. (Original) The computer-implemented method of claim 9, wherein a first 2aspect ratio associated with the second scaled workspace is different than a second aspect ratio 3associated with the second display.  


115. (Original) The computer-implemented method of claim 9, wherein a first 2horizontal width associated with the first display is less than a second horizontal width associated 3with the first scaled workspace, and a horizontal portion of the digital asset is not visible via the 4first display.

9. A computer-implemented method for sharing a digital asset across a plurality of displays, the method comprising: 

receiving container metadata that is generated in response to a digital asset having a first size being placed at a first location within a first scaled workspace that is displayed, at least in part, on a first display coupled to a first device, wherein the digital asset includes reflowable content; 

computing, based on the container metadata and a size associated with a second scaled workspace that is displayed, at least in part, on a second display coupled to a second device, a second location within the second scaled workspace and a second size for the digital asset, wherein the first location is located at a first percentage position within the first scaled workspace in a horizontal dimension and a second percentage position within the first scaled workspace in a vertical dimension, and the second location is located at the first percentage position within the second scaled workspace in the horizontal dimension and the second percentage position within the second scaled workspace in the vertical dimension; determining that a first dimension of a first viewport window associated with the first display is less than a second dimension of a second viewport window associated with the second display; computing a first amount of the reflowable content based on the first scaled workspace; 


causing the second device to display the digital asset within the second scaled workspace at the second location and at the second size, wherein causing the second device to display the digital asset further comprises causing the second device to re-display the first amount of the reflowable content within the second scaled workspace at the second location and at the second size.






10. The computer-implemented method of claim 9, wherein computing the second location comprises: performing a multiplication operation between a percentage x coordinate included in the container metadata and a width of the second scaled workspace; and performing a multiplication operation between a percentage y coordinate included in the container metadata and a height of the second scaled workspace.


11. The computer-implemented method of claim 9 further comprising: 







causing the second device to re-display the first amount of the reflowable content within the second scaled workspace at the second location and at the second size.


12. The computer-implemented method of claim 11, wherein the first dimension comprises a vertical resolution associated with the first display expressed in pixels.

13. The computer-implemented method of claim 9, wherein the digital asset is associated with reflowable content, and further comprising: 

determining that a first dimension of a first viewport window associated with the first display is greater than a second dimension of a second viewport window associated with the second display; computing a first amount of the reflowable content based on the second scaled workspace; and causing the first device to re-display the first amount of the reflowable content within the first scaled workspace at the first location and at the first size.



14. The computer-implemented method of claim 9, wherein a first aspect ratio associated with the second scaled workspace is different than a second aspect ratio associated with the second display.


15. The computer-implemented method of claim 9, wherein a first horizontal width associated with the first display is less than a second horizontal width associated with the first scaled workspace, and a horizontal portion of the digital asset is not visible via the first display.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 10, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan et al. (hereinafter Yan) U.S. Patent Publication No. 2011/0099494.
With respect to independent claim 9, Yan teaches a computer-implemented method for sharing a digital asset across a 2plurality of displays, the method comprising: 
3receiving container metadata that is generated in response to a digital asset having a 4first size being placed at a first location within a first scaled workspace that is 5displayed, at least in part, on a first display coupled to a first device (see e.g. Abstract para [3]-[5][32][39][61][62] – “The client computing device may execute program instructions to determine a size or position of the GUI controls based on the metadata, the containers, and the display environment.” “In another example, a two-column container may include a specification of a ratio between the widths of its columns, and determine an aggregate accordingly. For example, a two-column container that is configured such that the left column is one-third of the right column in width may determine an aggregate width based on the widths of each child component combined with this restriction. More specifically, it may determine an aggregate width of the left column and an aggregate width of the right column, and increase one of the aggregate widths so that the left column has a width of half of the right column.”); 
6computing, based on the container metadata and a size associated with a second 7scaled workspace that is displayed, at least in part, on a second display 8coupled to a second device, a second location within the second scaled 9workspace and a second size for the digital asset (see e.g. Fig. 1, 2 and para [36]-[41] – “ layout system 200 includes distributor 108 and client device 202. Client device 202 may be any of clients 102-106 of FIG. 1, or another client device.”); 
10causing the second device to display the digital asset within the second scaled 11workspace at the second location and at the second size (see e.g. Abstract para [3]-[5][32][39][61][62].  
With respect to dependent claim 10, Yan teaches 1 computing 2the second location comprises: 3performing a multiplication operation between a percentage x coordinate included in 4the container metadata and a width of the second scaled workspace (see e.g. para [53]); and 5performing a multiplication operation between a percentage y coordinate included in 6the container metadata and a height of the second scaled workspace (see e.g. para [53]).  

With respect to dependent claim 14, Yan teaches 1 a first 2aspect ratio associated with the second scaled workspace is different than a second aspect ratio 3associated with the second display (see e.g. para [64] – the aspect ratio associated with the workspace, i.e. container, is no related to the aspect ratio of the display).  
With respect to dependent claim 15, Yan teaches 1 a first 2horizontal width associated with the first display is less than a second horizontal width associated 3with the first scaled workspace, and a horizontal portion of the digital asset is not visible via the 4first display (see e.g. para [61][77] – number of characters can be displayed can be specified and scroll bar can be add automatically).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Zhang et al. (hereinafter Zhang) U.S. Patent Publication No. 2015/0089393.
With respect to dependent claim 11, Yan does not expressly show 1 features discussed below.  However, Zhang teaches the digital 2asset is associated with reflowable content, and further comprising: 3determining that a first dimension of a first viewport window associated with the first 4display is less than a second dimension of a second viewport window 5associated with the second display (see Zhang - [Abstract], …rearranges content on the large format display to be closest to the user…[0084], …Collaborative system server 224 can then process the received input data and transmit a corresponding command to remote site 225 to modify the display to reflect the user input received at local site 205…); 6computing a first amount of the reflowable content based on the first scaled workspace; and 2 of 4Docket No.: T00525-C1causing the second device to re-display the first amount of the reflowable content within the second scaled workspace at the second location and at the second 10size (see Zhang - [Abstract], …rearranges content on the large format display to be closest to the user…[0084], …Collaborative system server 224 can then process the received input data and transmit a corresponding command to remote site 225 to modify the display to reflect the user input received at local site 205…). Both Yan and Zhang are directed to content display methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Yan and Zhang in front of them to modify the system of Yan to include the above feature.  The motivation to combine Yan and Zhang comes from Zhang.  Zhang discloses the motivation to allow users to work on digital content collaboratively (see e.g. Abstract para [84]).



 
With respect to dependent claim 12, the modified Yan teaches 1 the first 2dimension comprises a vertical resolution associated with the first display expressed in 3pixels (Zhang - As Fig. 20B shown, the output device includes display. It is well-known in the art that a display comprises numbers of pixels in each dimension. Please see Wikipedia, “Display resolution”, published on 03/01/2010, [online] https://web.archive.org/web/20100301175736/https://en.wikipedia.org/wiki/Display_resolution)).  
With respect to dependent claim 13, Yan teaches 1 the digital 2asset is associated with reflowable content, and further comprising: 3determining that a first dimension of a first viewport window associated with the first 4display is greater than a second dimension of a second viewport window 5associated with the second display; 6computing a first amount of the reflowable content based on the second scaled 7workspace; and 8causing the first device to re-display the first amount of the reflowable content within 9the first scaled workspace at the first location and at the first size (see Zhang [Abstract], …rearranges content on the large format display to be closest to the user…[0084], …Collaborative system server 224 can then process the received input data and transmit a corresponding command to remote site 225 to modify the display to reflect the user input received at local site 205…).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/PEI YONG WENG/Primary Examiner, Art Unit 2179